In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00008-CR

EX PARTE CYNTHIA DIANNE NOBLE               §   On Appeal from the 89th District Court

                                            §   of Wichita County (55593-C)

                                            §   April 8, 2021

                                            §   Memorandum Opinion by Justice Womack

                                            §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order denying

application for habeas corpus relief is affirmed.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack